NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ESCOBAR-ALFARO, AKA Jaime                  No.   15-72528
Alfaro Escobar,
                                                 Agency No. A088-968-527
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Jaime Escobar-Alfaro, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for relief

under the Convention Against Torture (“CAT”). Our jurisdiction is governed by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We review de novo

claims of due process violations in immigration proceedings. Jiang v. Holder, 754

F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s denial of CAT relief because

Escobar-Alfaro failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as unsupported by

the record Escobar-Alfaro’s contentions that the agency ignored evidence or

otherwise erred in its analysis of his claim. Escobar-Alfaro’s contention that the

BIA’s typographical error rendered the decision unreliable fails. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a

due process claim).

      We lack jurisdiction to consider Escobar-Alfaro’s contentions regarding

ineffective assistance of counsel because he failed to raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency); see also Puga v. Chertoff, 488 F.3d




                                          2                                   15-72528
812, 815-16 (9th Cir. 2007) (indicating that ineffective assistance of counsel claims

must be raised in a motion to reopen before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    15-72528